NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                    Electronically Filed
                                                    Intermediate Court of Appeals
                                                    CAAP-XX-XXXXXXX
                                                    14-JUN-2021
                                                    07:57 AM
                                                    Dkt. 65 SO

                             NO. CAAP-XX-XXXXXXX

                   IN THE INTERMEDIATE COURT OF APPEALS

                           OF THE STATE OF HAWAI#I


                 STATE OF HAWAI#I, Plaintiff-Appellee, v.
                  JAMES A. CAMPBELL, Defendant-Appellant


           APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                            (HONOLULU DIVISION)
                         (CASE NO. 1DTA-18-00807)

                        SUMMARY DISPOSITION ORDER
          (By: Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)

              Defendant-Appellant James A. Campbell (Campbell)

appeals from the Notice of Entry of Judgment and/or Order and

Plea/Judgment filed on October 7, 2019 (Judgment), in the

District Court of the First Circuit, Honolulu Division (District

Court).1/

              Campbell was convicted of Operating a Vehicle Under the

Influence of an Intoxicant (OVUII), in violation of Hawaii

Revised Statutes (HRS) § 291E-61(a)(1) (Supp. 2017).2/


     1/
              The Honorable Summer Kupau-Odo presided.
     2/
               HRS § 291E-61(a)(1) states:

                    § 291E-61 Operating a vehicle under the influence of
              an intoxicant. (a) A person commits the offense of
                                                                 (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


              Campbell raises a single point of error on appeal,

contending that there was insufficient evidence to convict him of

OVUII, specifically, that there was insufficient evidence that he

operated a vehicle while under the influence of alcohol in an

amount sufficient to impair his normal mental faculties or

ability to care for himself and guard against casualty.

              Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Campbell's point of error as follows:

              When the evidence adduced at trial is considered in the

strongest light for the prosecution, which we must do, we

conclude that there was substantial evidence to support

Campbell's conviction for OVUII.             See State v. Matavale, 115

Hawai#i 149, 157-58, 166 P.3d 322, 330-31 (2007).              "It is well-

settled that an appellate court will not pass upon issues

dependent upon the credibility of witnesses and the weight of the

evidence; this is the province of the trier of fact."                State v.

Mattiello, 90 Hawai#i 255, 259, 978 P.2d 693, 697 (1999)




     2/
          (...continued)
               operating a vehicle under the influence of an intoxicant if
               the person operates or assumes actual physical control of a
               vehicle:

                    (1)   While under the influence of alcohol in an
                          amount sufficient to impair the person's normal
                          mental faculties or ability to care for the
                          person and guard against casualty[.]

                                         2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


(internal quotation marks, citations, and brackets omitted;

format altered).

          Honolulu Police Department (HPD) Officer Jared Spiker

(Officer Spiker) testified that on February 22, 2018, at

approximately 3:30 a.m., he stopped Campbell after observing him

commit driving violations on Kona Street near Keeaumoku Sreet,

which is in the City and County of Honolulu, State of Hawai#i,

and is a public street, way, or highway.     He observed Campbell

drive over two lanes at the same time for a few hundred yards

while traveling eastbound on Kona Street in a white Honda sedan.

Half the vehicle was in one lane and the other half was on the

other side of the lane line.    When Officer Spiker informed

Campbell why he was stopped, Campbell stated he was fighting with

his girlfriend earlier, and because it was his birthday, he was

drinking and he smoked, and he was a little bit drunk.      As he was

speaking to Campbell, Officer Spiker detected a strong odor of an

alcoholic-type beverage coming from Campbell's breath, a strong

odor of marijuana coming from him, he had red, glassy, and

bloodshot eyes, he was slurring his speech, his face was flushed

and red, and he had a dazed look on his face.     When exiting his

vehicle, Campbell walked very slowly, was unsteady on his feet,

was swaying in all directions, and dropped a cigarette he was

about to smoke.

          HPD Officer Richard Townsend (Officer Townsend)

testified that on February 22, 2018, at approximately 3:30 a.m.,

                                  3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


he administered the horizontal gaze nystagmus (HGN) test to

Campbell.   He observed that Campbell had red, watery eyes, a

strong odor of an alcoholic-type beverage, and he swayed in all

directions throughout the test.       During the walk-and-turn test,

Campbell missed two heel-to-toe steps by two inches or more, did

not count out loud, took ten steps instead of nine, used both

feet to turn, was off balance and took a few seconds to regain

his balance, raised his arms, stepped off the line during the

second nine steps, missed several heel-to-toe steps with two-inch

gaps on the second nine steps, and took ten steps instead of

nine, all contrary to the instructions.       During the one-leg stand

test, Campbell swayed front-to-back, raised his arms above his

waist, lifted his foot only two to three inches off the ground,

and only counted to 21, all contrary to the instructions.

            Based on the testimony of HPD Officers Spiker and

Townsend, we conclude that there was substantial evidence that

Campbell operated a vehicle while under the influence of alcohol

in an amount sufficient to impair his normal mental faculties or

ability to care for himself and guard against casualty.




                                  4
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          Accordingly, the District Court's October 7, 2019

Judgment is affirmed.

          DATED: Honolulu, Hawai#i, June 14, 2021.

On the briefs:
                                      /s/ Lisa M. Ginoza
Andrew I. Kim,                        Chief Judge
Deputy Public Defender,
for Defendant-Appellant.              /s/ Katherine G. Leonard
                                      Associate Judge
Sonja P. McCullen,
Deputy Prosecuting Attorney,          /s/ Clyde J. Wadsworth
City and County of Honolulu,          Associate Judge
for Plaintiff-Appellee.




                                  5